Citation Nr: 1024064	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 70 percent for a major 
depressive disorder, claimed as bipolar disorder with major 
depression, from September 14, 2005.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to May 
2001.  

This matter initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
claim for an increased rating for bipolar disorder with major 
depression.  The Veteran perfected a timely appeal to that 
decision.  Subsequently, in February 2007 a Decision Review 
Officer (DRO) decision increased the evaluation for bipolar 
disorder with major depression from 30 percent to 50 percent, 
effective September 14, 2005.  Since that is not the highest 
possible rating available under the Rating Schedule for this 
disability, and the Veteran had not indicated that he is 
content with the rating, the appeal continued.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

In an August 2008 decision, the Board denied the claim for a 
rating in excess of 30 percent for major depressive disorder, 
claimed as bipolar disorder with major depression, prior to 
September 14, 2005; however, the Board increased the 
Veteran's disability evaluation for major depressive 
disorder, claimed as bipolar disorder with major depression 
to 70 percent from September 14, 2005.  The Veteran 
subsequently appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
claim was pending at the Court, the Veteran's attorney and 
the VA Office of General Counsel filed a Joint Motion for 
Partial Remand.  In an October 2009 Order, the Court granted 
the Joint Motion, and remanded the part of the Board's 
decision that did not grant an evaluation in excess of 70 
percent, and failed to address the claim for a TDIU to the 
Board for readjudication.  

With respect to the claim for a TDIU, the Board notes that 
that issue is not currently on appeal.  Significantly, in 
February 2007, a Decision Review Officer's decision denied 
the Veteran's claim for a TDIU.  The Veteran timely filed a 
notice of disagreement to initiate an appeal of that decision 
on February 14, 2007.  The Veteran also submitted a VA Form 9 
to the RO on March 13, 2007.  However, after the RO provided 
a statement of the case (SOC), issued in November 2007, the 
Veteran did not perfect an appeal by filing a substantive 
appeal (VA Form 9) with respect to that issue.  Accordingly, 
the Veteran's claim of entitlement to a TDIU is not before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDING OF FACT

Beginning September 14, 2005, the Veteran's bipolar disorder 
with major depression has been manifested by ongoing symptoms 
of depression, anxiety, difficulty sleeping, panic attacks, 
problems with concentration, paranoia, irritability, suicidal 
ideations, transient homicidal ideations, social isolation, 
and difficulties in adapting to stressful circumstances that 
results in total social and occupational impairment.  The 
Veteran's psychophysiological disorder is totally 
incapacitating.  


CONCLUSION OF LAW

The criteria for a 100 percent disability for bipolar 
disorder with major depression are met from September 14, 
2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9434 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

A November 2001 rating action granted service connection for 
major depression; a 10 percent disability rating was 
assigned, effective May 17, 2001.  By a rating action in 
March 2003, the RO increased the evaluation for major 
depression from 10 percent to 30 percent, effective May 17, 
2001.  

The Veteran's claim for an increased rating for major 
depression (VA Form 21-526) was received in July 2005.  

The Veteran was afforded a VA examination in September 2005.  
At that time, the Veteran indicated that he had no friends, a 
tendency to isolate himself, and only met people through 
treatment groups.  The Veteran reported attempting suicide in 
May 2005 by overdose with cocaine and sleeping pills; he was 
asked to resign from a part-time position in a school after 
three years due to disorientation and panic attacks.  He 
noted that the panic attacks resulted in severe blackouts, 
hallucinations and disorientation.  The Veteran indicated 
that he was currently taking medication for insomnia.  He 
complained of panic attacks, shakes, nausea, anxiety, 
disorientation, confusion, depression, hopelessness, lack of 
motivation, thoughts of hurting himself, sleep disturbance, 
poor concentration, stress, sexual problems, dizzy spells, 
alcohol and drug problems.  

On examination, it was noted that the Veteran was casually 
dressed, but his clothes were disheveled with poor personal 
hygiene.  The examiner observed some retardation, with the 
Veteran staring into space.  Speech was spontaneous, 
hesitant, soft or whispered, coherent but mumbled.  He was 
cooperative but guarded.  Affect was appropriate but blunted.  
He was hopeless and depressed.  He had a short attention 
span.  Orientation was intact to person and place, but he was 
confused as to the month.  Thought process was relevant, 
coherent, but rambling.  Thought content revealed suicidal 
ideation, ideas of reference, delusions and paranoid 
ideation.  The examiner noted persecutory delusions.  His 
judgment was impaired.  It was noted that the Veteran has a 
severe impairment.  The examiner reported moderate 
inappropriate and obsessive/ritualistic behavior; he washes 
his hands repeatedly, and excused himself to wash his hands 
during the interview.  The Veteran reported weekly panic 
attacks, manifested by chest palpitations, hyperventilation, 
difficulty moving, and the feeling like his heart will blow 
up.  It was noted that the Veteran had poor impulse control; 
he gets verbally abusive and feels sad afterwards.  The 
examiner also noted that the Veteran had frequent thoughts of 
hurting himself.  He also reported occasional thoughts of 
killing his wife.  The examiner further reported that the 
Veteran has to be reminded to take daily baths and shave.  
Memory was intact.  The examiner noted that psychiatric notes 
confirm the existence of panic attacks and thoughts of death.  

The examiner noted that a Beck Depression Inventory revealed 
a score of 49, which indicates a severe level of clinical 
depression.  The examiner also noted that the Veteran was 
fired from his last employment due to panic attacks, anxiety 
and confusion.  The pertinent diagnosis was major depressive 
disorder; he was assigned a GAF score of 45.  The examiner 
noted that the GAF score is caused by suicidal ideation, no 
friends and an inability to keep a job.  The examiner stated 
that the symptoms of major depression includes depressed mood 
nearly every day, markedly diminished interest or pleasure in 
almost all activities, insomnia, loss of energy nearly every 
day, feelings of worthlessness, diminished ability to think 
or concentrate nearly every day, and recurrent thoughts of 
death and recurrent suicidal ideation.  

Of record is the report of a psychiatric evaluation conducted 
by the Jerry Walker Therapy Service in December 2005.  The 
Veteran reported having panic attacks at least once a week; 
he stated that he has been isolating himself to avoid having 
a panic attack in public.  He also reported sleep 
disturbance, suicidal ideations and racing thoughts.  The 
pertinent diagnoses were bipolar disorder, most recent 
episode hypomanic, and panic attacks without agoraphobia.  He 
was assigned a GAF score of 50.  

In a statement dated in December 2005, Dr. J. M. indicated 
that, while the Veteran seemed to be making progress in 
facing issues which have caused problems in his life, he was 
still in need of continued therapy and treatment.  Dr. M. 
noted that the Veteran presented a confident, competent 
image, but conversation reveals that he still has the cycles 
of depression and occasional panic attacks.  The Veteran also 
reported that he recently suffered a job loss and had 
difficulty maintaining effective work, drug and alcohol abuse 
problems, forgets to complete tasks and has disturbance of 
motivation and moods.  He has also had some suicidal 
ideation.  Dr. M. indicated that a major underlying issue is 
incomplete grieving for losses in the Veteran's life.  

A VA discharge summary dated in October 2006 indicates that 
the Veteran was admitted to a VA hospital in September 2006 
for individual and group therapy.  The Veteran reported 
ongoing mental health problems including anxiety.  The 
pertinent diagnoses were alcohol dependence and panic 
attacks; he was assigned a GAF score of 50.  

In November 2006, a VA psychologist assigned the Veteran a 
GAF score of 40 and noted "significant difficulties with his 
thought processes."  His speech was noted as slow and 
blocked, but of normal volume.  His thought flow was observed 
to be unorganized and complicating the psychological 
evaluation.  His affect was noted as anxious and his mood 
congruent.  The examiner described the veteran's eye contact 
as inconsistent and that he appeared to struggle to find the 
words to answer the examiner's questions.  In reviewing the 
Veteran's medical records, the examiner noted that the 
Veteran had a history of visits to the emergency room for 
chest pains and anxiety and "panic attacks."  The examiner 
stated that the Veteran appeared to have recurrent panic 
attacks and, in the past, seemed to be concerned that he was 
having a heart attack.  

The Veteran underwent a private psychiatric evaluation on 
December 5, 2006.  At that time, he reported problems with 
some anger and impulsivity.  He was separated from his wife 
because of his aggressive behavior.  He had increased 
depressive symptoms, low energy, and feelings of hopelessness 
and worthlessness.  He also reported episodes of mania with 
decreased need for sleep, increased energy, racing thoughts, 
and irritability.  On mental status examination, the Veteran 
was found to be alert and fully oriented.  He was a little 
anxious at the start of the interview, but became more 
cooperative.  He had good eye contact and his hygiene was 
good.  Psychomotor activity was within normal limits and his 
speech was normal.  He described his mood as depressed and 
his affect was anxious and guarded.  His thought processes 
were mostly logical, although there was some 
circumstantiality.  He denied delusions or hallucinations, as 
well as homicidal or suicidal ideation.  The Axis I diagnoses 
were rapid cycling bipolar disorder, social phobia, panic 
attacks, and alcohol dependence in full remission.  The GAF 
Score was 45-55.  

A Mental health note, dated December 12, 2006, indicates that 
the Veteran was admitted to the psychiatric unit the previous 
day for suicidal ideation and homicidal ideation.  The 
Veteran voiced a strong desire to choke his ex-wife; he was 
not able to contract for safety for himself or his ex-wife, 
so he was admitted to the hospital.  He was placed on 
"suicide watch and behavior watch."  He was admitted to the 
hospital with a diagnosis of bipolar disorder, depressed.  
The diagnosis was bipolar disorder, rapid cycling and 
polysubstance abuse; he was assigned a GAF score of 45.  

A social and industrial survey was conducted in December 
2006.  The Veteran's wife attended the interview with him.  
The examiner noted that the Veteran's ability to test reality 
appeared intact; however, his behavior seemed remote and 
dreamlike.  He was slow to respond to questions and seemed to 
have to ponder the questions extensively before answering.  
The Veteran did not appear to find the interview stressful or 
threatening.  His eye contact was moderate to poor; he often 
stared off into space.  The Veteran's facial expressions were 
almost nonexistent.  The Veteran's attention span seemed good 
and he was capable of paying attention throughout the entire 
interview.  The examiner noted that the Veteran seemed mildly 
confused; he appeared to be able to think, but his reply to 
questions seemed slow as if he were attempting to process the 
question and his reply.  His memory seemed intact.  His 
thought process was mildly impaired.  The Veteran's affect 
was conspicuous in its blandness and detachment.  His mood 
seemed depressed.  The Veteran's judgment at the time of the 
interview seemed intact.  It seemed that the Veteran only had 
judgment problems when in a manic phase.  GAF score was 
reported to be 50/60.  

The Veteran was examined by VA on December 29, 2006.  He 
reported a lack of motivation and interest in activities, as 
well as thoughts of harming himself.  He had trouble sleeping 
and reported nightmares.  He also referred to anxiety and 
nervousness, and panic attacks.  About twice a week, he had 
marked decrease in the need for sleep with feelings of 
inflated self-esteem, excessive talking, racing thoughts, 
poor judgment, and irritability.  In between these episodes, 
he will be depressed, discouraged, and occasionally suicidal.  
The mental status examination noted no evidence of thought 
process or communication impairment.  There were no delusions 
or hallucinations, and he displayed no inappropriate 
behavior.  He was fully oriented and, while his speech was 
somewhat slowed at first, it became more normal as the 
interview progressed.  He was diagnosed with bipolar 
disorder, which was assigned a GAF Score of 45, and was 
manifested by social isolation, and marital, legal, and 
employment difficulties.  

The Veteran was admitted to a VA hospital in September 2008 
for depressed mood.  It was noted that, for the past three 
days, the Veteran had been documented to have conversations 
with psychiatry with regard to being hospitalized for fear of 
harming himself.  He also indicated that he was getting panic 
attacks more often the past few weeks.  Besides the depressed 
mood, the Veteran stated that he had been more paranoid; in 
fact, his anxiety was somewhat elevated when introduced into 
the hospital.  He also admitted to have cut himself last June 
2007 on his left forearm, which was to help relieve anxiety 
when he becomes overwhelmed.  The Veteran was admitted to the 
hospital with a diagnosis of bipolar disorder NOS with 
paranoia, panic disorder; he was assigned a GAF score of 40.  
At discharge, he was diagnosed with bipolar I disorder, 
severe with psychotic features, with raid cycling; he was 
assigned a GAF score of 55.  

On November 7, 2008, the Veteran was admitted to a private 
facility complaining that he had just had an extended period 
of depression.  The Veteran indicated that he continued to 
have constant thoughts of suicide and irritability.  He also 
reported visual hallucinations.  He stated that he had been 
isolating himself in his bedroom.  The Veteran reported 
significant problems with anger and irritability.  The 
examiner noted that the Veteran has problems consistent with 
suicidal preoccupation or frank suicidal ideation with 
preparation, serious impairment in thinking, and serious 
impairment in mood.  The examiner explained that a patient 
with one area of extremely serious disturbance in functioning 
earns a score of 21; the Veteran received a score of 21.  

The Veteran was admitted to a VA hospital later in November 
2008; it was noted that on admission, he endorsed suicidality 
and was very calm and quiet.  He took Lorazepam frequently 
for anxiety, called multiple people, spent lots to time on 
the telephone and requested help finding a job.  His GAF on 
admission was 20; however, at discharge, his GAF score was 
60.  A January 2009 VA progress note indicates that the 
Veteran reported feeling suicidal; he stated that he had been 
making suicidal statements for over one week.  The Veteran 
insisted that he was not suicidal or any danger to himself; 
however, he had had passive death thoughts because of all the 
stresses that he was having.  The pertinent diagnoses were 
polysubstance dependence and bipolar disorder by history, 
currently depressed; he was assigned a GAF score of 42.  

On the occasion of a VA examination in October 2009, the 
Veteran described periods of feelings of dysphoric, marked by 
low mood, lack of motivation, poor self esteem, and feelings 
of worthlessness.  The Veteran also reported hearing voices, 
auditory hallucinations, voices telling him to hurt himself 
during periods of severe depression.  He also described 
periods of paranoia, always fearful of the unknown and 
feeling like people are always staring at him in public and 
this makes him feel anxious to a level that he is unable to 
tolerate.  The Veteran reported experiencing brief 
depressions lasting hours to one or two days, brief 
euphorics, brief dysphoric or irritable episodes, brief 
paranoid episodes, episodic anxiety equivalents.  He has a 
history of dangerous and impulsive behavior and he has 
problems controlling his anger.  

On examination, the Veteran was described as clean and 
casually dressed; he was tense.  Speech was hesitant, slow 
and clear.  He was cooperative but guarded.  His affect was 
blunted; his mood was depressed.  He was fully oriented.  It 
was noted that the Veteran was rambling, manifesting 
looseness of associations.  Thought content revealed suicidal 
ideation, ideas of reference, and paranoid ideation.  It was 
noted that the Veteran had inappropriate behavior; he stated 
that, during manic episodes, he says things he doesn't mean, 
laughs at things that aren't supposed to be funny, and 
screams at people if he disagrees with them or doesn't like 
something they've said to him.  The Veteran reported 
experiencing episodes of panic marked by "increased heart 
rate, perspiration, and fight or flight."  The Veteran 
endorsed a history of suicidal ideation; however, he denied 
any current plan or intent.  It was noted that the Veteran 
associated mood disturbance by exhibiting anxiety, anger, 
aloofness, and being argumentative.  The diagnosis was 
bipolar I disorder; the examiner noted that the Veteran's 
depressive disorder was encompassed by the current diagnosis 
of bipolar I disorder.  He was assigned a GAF score of 45.  


III.  Legal Analysis-Increased ratings.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 
(2009).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2009).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Veteran's psychiatric disorder, diagnosed as bipolar 
disorder with major depression has been rated under 
Diagnostic Code 9434, as 70 percent disabling, effective from 
September 14, 2005.  See 38 C.F.R. § 4.130.  Pursuant to the 
General Rating Formula for Mental Disorder:

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  A GAF of 21 to 30 is defined as 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no 
job, home or friends).  A GAF of 31 to 40 is indicative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or any 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.3 (2009).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Upon review of the evidence of record, the Board finds that 
for the period beginning September 14, 2005, the Veteran's 
bipolar disorder with major depression is most appropriately 
evaluated as 100 percent disabling.  In this regard, the 
Board notes that the evidence of record reveals subjective 
complaints of depression, anxiety, auditory hallucinations, 
paranoia, difficulty sleeping, and social isolation.  The 
record indicates that, since September 14, 2005, the Veteran 
has been hospitalized on several occasions for depression, 
panic attacks, paranoia and suicidal ideations.  On 
examination in September 14, 2005, the Veteran also reported 
homicidal ideations; he expressed thoughts of killing his 
wife.  Therefore, he has expressed persistent danger of 
hurting self or others.  The Veteran has also demonstrated an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  During 
the September 14, 2005 examination, the examiner noted that 
the Veteran had to be reminded to take daily baths and shave.  
He was noted to be wearing disheveled clothes and having poor 
personal hygiene.  In December 2006, a private doctor noted 
that the Veteran's insight and judgment were limited.  The 
examiners have consistently described the Veteran's bipolar 
disorder with major depression as severe.  In light of the 
foregoing, the Board concludes that the Veteran's bipolar 
disorder with major depression is most appropriately 
evaluated as 100 percent disabling.  

The Board observes that the GAF scores have predominantly 
been 45, which reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
evidence of record also indicates that he is also unable to 
establish and maintain effective relationships and he has 
been unemployed.  It was noted that the Veteran tended to 
isolate himself and avoid people.  Significantly, during the 
December 2006 social and industrial survey, the examiner 
stated that the barriers to the Veteran's ability to find a 
job were not solely due to his drug conviction; it was noted 
that the Veterans' personal skills seemed clumsy at best and 
peculiar to those without knowledge and experience in 
psychiatric conditions.  The examiner observed that the 
Veteran demonstrated grossly inappropriate behavior when in a 
manic phase; in that phase, he goes into fits of rage that 
cause others to be afraid and want to distance themselves 
from him.  The examiner further noted that the Veteran had 
periodic suicidal ideation with some history of attempts.  
The examiner stated that his impulse control and unprovoked 
irritability with periods of violence impair his ability to 
establish and maintain effective relationships and thereby to 
function in the workplace.  In summary, the record reflects 
total disability. Accordingly, it is determined that there is 
evidence of total occupational and social impairment.  Based 
on the foregoing, the Board finds that the Veteran's bipolar 
disorder with major depression has been 100 percent disabling 
since September 14, 2005.  See 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9434 (2009).  

Treatment records since September 14, 2005 have consistently 
noted a GAF score of around 45 and have noted that the 
Veteran has remained unemployable.   Although the Veteran has 
been assigned a range of GAF scores, the Board finds the 
score of 45 to be most accurately supported by the evidence 
of record and most reflective of his overall level of 
impairment.  The Board notes that the VA examiners assigned 
GAF scores of 60.  However, those isolated GAF scores are 
inconsistent with the treatment notes, the objective clinical 
findings and assessments of those who have regularly 
evaluated the Veteran.  

For the foregoing reasons, the Board concludes that the 
Veteran's bipolar disorder with major depression more nearly 
approximates the criteria for the higher rating of 100 
percent.  Giving the Veteran the benefit of the doubt, the 
Board finds that the evidence is at least in equipoise, and 
shows that his bipolar disorder with major depression is 
productive of total occupational and social impairment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434.  


ORDER

Entitlement to a 100 percent disability rating for bipolar 
disorder with major depression is granted, from September 14, 
2005, subject to the laws and regulations governing the 
payment of monetary benefits.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


